Dissenting Opinion.
Manning, C. J.
The constitutional mandate, contained in art. 118-;. requires that all taxation of property shall be ad valorem. To my mind, the only difficulty in the present case is presented by the question, whether the provision of the act of 1875, exempting cotton and woollenfactories, etc. from further taxation on the payment of one hundred' dollars to the State, and a like sum to the City or parish, is not a specific tax.
The terms of that Act preclude such a construction. It does not impose a specific tax, to be paid by the property, or its owner, unconditionally and absolutely, but it is an exercise of the legislative power of" *448exemption, coupling with it a requirement that in order to make that exemption practically operative,' a given sum must be paid into the Treasury. If the decision in the case of St. Anna’s Asylum contains anything repugnant to the opinion read on the first hearing of this cguse, it must have been incidentally stated. At any rate it escaped my notice. I adhere to that opinion.